Citation Nr: 0108063	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


INTRODUCTION

The veteran had active service from April 1943 to March 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 action by the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
notified the veteran that his request to reopen his 
previously denied claim for service connection for a leg 
disability was denied in the absence of the submission of new 
and material evidence.  

In January 2001, the veteran testified before a Board member 
at a videoconference hearing.  Correspondence in the claims 
file dated in December 2000 indicates that the veteran 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000). 


REMAND

The RO denied entitlement to service connection for a leg 
disability in a May 1974 rating decision.  The RO notified 
the veteran of that decision by letter dated in May 1974.  
The veteran did not appeal that decision and it became final.  
38 C.F.R. §§ 20.200, 20.302 (2000).  

The veteran filed his application to reopen service 
connection for a leg disability in November 1999.  In a 
notification dated in January 2000, the RO informed the 
veteran that his request to reopen this claim was denied in 
the absence of the submission of new and material evidence.  
It is from this decision that the current appeal ensued.  

During the veteran's January 2001 videoconference hearing, he 
stated that he received treatment for his legs at various VA 
facilities over the years, including in Chicago in 1947 
(Hearing transcript, T. 7, 12), California between about 
1973-1999 (T. 14), and Arizona in about 1990-1991 (T. 13).  A 
review of the evidence of record does not show that all of 
these records have been obtained.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  

The Director of the Compensation and Pension Service has 
determined that the duty to assist under the Veterans Claims 
Assistance Act of 2000 includes the duty to attempt to obtain 
evidence from any new source identified by the claimant.  
Once that evidence is received, it must be reviewed to 
determine whether it is new and material to reopen the claim.  
VBA Fast Letter 01-13 (February 5, 2001).  The RO should 
carefully consider on remand whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000). 

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
to reopen service connection for a leg 
disability.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After undertaking any necessary 
development in addition to that specified 
above, the RO should then determine 
whether new and material has been received 
to reopen the claim of service connection 
for leg disability.  The RO must review 
the claims file to ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000). 

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


